 



Exhibit 10.23

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of the 13th day of November 2017 (the “Start Date”), by and between John
Camello (the “Executive”), and Nexxis Inc., a Nevada corporation, currently
headquartered at 68 South Service Road, Suite 100, Melville, New York 11747 (the
“Company”) and Data Storage Corporation (“Data Storage Corporation”), a Nevada
Corporation, currently headquartered at 68 South Service Road, Suite 100,
Melville, New York 11747.

 

W I T N E S S E T H:

 

WHEREAS, the Company is a telecommunications company focused on providing Voice
and Data Services (the “Business”); and

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in the Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, Executive’s employment by the
Company as provided herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.Employment.

 

(A) The Company employs Executive, and Executive accepts employment with the
Company, as the Company’s President, upon the terms and conditions set forth in
the Agreement. Executive shall report to the CEO and Board of Directors of the
Company. As more fully set forth below, Executive shall (1) devote all of his
working time, attention, and energy, using commercially reasonable efforts, to
perform his duties and provide his services under the Agreement; (2) faithfully
and competently serve and further the interests of the Company in every lawful
way, giving honest, diligent, loyal, and cooperative service to the Company; (3)
discharge all such duties and perform all such services as aforesaid in a timely
manner; and (4) comply with all lawful policies which from time to time may be
in effect at the Company or that the Company adopts. Executive’s duties to the
Company are more fully described on Exhibit A attached hereto.

 



 

 

 

(B) Except for business travel by the Executive that may from time to time be
necessary or advisable on behalf of the Company, the Executive will provide his
services at the Company’s office of a minimum of five employees located within
20 miles of Melville, New York, 11747 (the “Office”).

 

2.Conflicts of Interest. Executive represents, warrants and agrees that prior to
the execution of this Agreement he has been engaged in providing services
similar to those of the Company, however, Executive represents, warrants and
agrees that upon the Start Date he shall not be engaged in providing services
similar to those of the Company, nor shall he during the Term (as defined below)
enter into, any employment or agency relationship or agreement with any third
party whose interests would be reasonably expected to conflict with those of the
Company. Executive further represents, warrants and agrees that he does not
presently, nor shall he, during the Term, possess any significant interest,
directly or indirectly, including through Executive’s family or through
businesses, organizations, trusts, or other entities owned or controlled by
Executive, in any third party whose interests would be reasonably expected to
conflict with those of the Company. Executive will not engage in any other
employment, consulting, or other business activity in conflict with the Company
without the prior written consent of the Board of Directors, but Executive may,
with written notice to the Board of Directors, (i) serve on the boards of
directors of, or in an advisory capacity to charitable organizations and
not-for-profit corporations, (ii) serve on the boards of directors of companies
which Executive currently serves on as of the date of this Agreement and (iii)
may pursue passive investments, provided that such activities do not
unreasonably interfere with Executive’s duties and responsibilities to the
Company or create an actual or apparent conflict of interest with the Company.
Without limiting the generality of the foregoing, Executive also represents,
warrants, and agrees that:

 

(A) except for the non-compete obligation with Executive’s previous employer,
CenturyLink, which obligation expires on December 16, 2017, Executive is not
subject to any agreement, including any confidentiality, non-competition or
non-solicitation agreement, invention assignment agreement, or other restrictive
agreement or covenant, whether oral or written, that would in any way restrict
or prohibit his ability to enter into and execute the Agreement, perform his
duties and responsibilities and provide his services under the Agreement, or
abide by policies of the Company;

 

(B) he has respected and at all times in the future will continue to respect the
rights of his previous employers in trade secret and confidential information;

 



2 

 

 

(C) the information Executive supplied to the Company in connection with
Executive’s application for employment with the Company is true, correct and
complete; and

 

(D) without in any way limiting the Executive’s duty of loyalty to the Company,
so long as the Executive remains employed by the Company, any and all business
opportunities in the Business from whatever source that the Executive may
receive or otherwise become aware of through any means shall belong to the
Company, and unless the Company specifically, after full disclosure by the
Executive of each and any such opportunity, waives its right in writing, the
Company shall have the sole right to act upon any of such business opportunities
as the Company deems advisable.

 

3.Compensation. Subject to the terms and conditions of the Agreement, as
compensation for Executive’s services performed pursuant to the Agreement, the
Company agrees to pay, or cause to be paid, to Executive, and Executive agrees
to accept, the compensation as set forth on Exhibit B attached hereto during the
Term.

 

4.Business Expenses. The Company will reimburse Executive, or cause Executive to
be reimbursed, for the ordinary and necessary business expenses incurred by
Executive in accordance with the current executive policies of Data Storage
Corporation and applicable tax laws, subject to Executive obtaining the prior
written approval of the Company’s CEO for the Company’s Business Plan and Budget
as set forth in Exhibit A.

 

5.     Term; Termination.

 

(A) The term (“Term”) of the Agreement shall commence on the Start Date and
shall continue through the third anniversary of the Start Date; provided,
however, that the Company may terminate the Agreement (the “Benchmark
Termination”) at any time after the second anniversary of the Start Date if
those certain Benchmarks, as defined in Section G of Exhibit B attached hereto,
have not been fully achieved by the Company as of the second anniversary of the
Start Date. Following the Benchmark Termination, the Company shall be relieved
of its obligations to compensate Executive under this Agreement and Executive
shall not be entitled to receive any other compensation, payments, benefits or
severance amounts from the Company under this Agreement, notwithstanding the
below additional terms of this Section 5.

 

Unless sooner terminated, the Term shall automatically renew for additional one
(1) year periods unless the Company or the Executive provides written notice to
the other party of its intention to terminate the Agreement no less than 60-days
prior to the expiration of the then current Term. Executive may terminate the
Agreement for Good Reason (as defined below) at any time upon 60 days’ written
notice to Company, provided the Good Reason has not been cured within such
period of time (if reasonably capable of being cured). The Company may terminate
its employment of Executive under the Agreement for Cause (as defined below) at
any time by written notice to Executive.

 



3 

 

 

(B) As used in the Agreement, the term “Good Reason” shall mean any reduction in
his then-current Salary; Company’s failure to pay or provide required Salary;
the relocation of Executive’s principal office location to an area outside of a
twenty (20) mile radius of Melville, New York; any material reduction or
diminution in Executive’s authorities, duties, or responsibilities with the
Company; a material reduction of Executive’s employment benefits; material acts
or conduct on the part of the Company or its officers and representatives that
are designed to force the resignation of Executive or prevent Executive from
performing his duties and responsibilities pursuant to this Agreement; the
voluntary or involuntary dissolution of Company; the filing of a petition in
bankruptcy by Company or upon an assignment for the benefit of creditors of the
assets of Company; or a material breach of the provisions of the Agreement by
the Company.

 

(C) As used in the Agreement, the term “Cause” shall mean any of the following:

 

(i)the Executive’s intentional falsification of records or results of the
Company; the Executive’s theft or embezzlement of money or material property of
the Company; the Executive’s perpetration or attempted perpetration of fraud, or
the Executive’s participation in a fraud or attempted fraud, on the Company;
Executive’s violation of the laws and regulations prohibiting insider trading,
including but not limited to disclosing material non-public information
concerning the Company to any third party who is not an officer or director of
the Company; or the Executive’s misappropriation of any material tangible or
intangible assets or property of the Company;

 

(ii)any act or omission by the Executive that constitutes a breach of the duty
of loyalty to the Company, including but not limited to any undisclosed conflict
of interest or material breach of the representations in Section 2 hereof or of
any written conflict of interest policy of the Company in effect at the time the
conduct occurs;

  

(iii)the Executive’s conviction of or plea of no contest to a felony (not
including traffic violations); the Executive’s commission of an act of moral
turpitude that would be reasonably expected to, or that does, damage the
reputation of the Company or materially undermines the Executive’s ability to
lead the Company as its President; or the Executive’s sexual or other prohibited
harassment of, or prohibited discrimination against, any employee of the
Company;

 



4 

 

 

(iv)if Executive uses controlled substances or abuses alcohol that adversely
affects or interferes with the Executive’s performance for the Company;

 

(v)the Executive’s refusal or failure to carry out a lawful directive of the
Board of Directors that has been communicated to Executive; or

 

(vi)a material breach by the Executive of any of the provisions of the Agreement
that remains uncured for sixty (60) days after Executive’s receipt of written
notice from the Company.

 

(D) Payments to Executive Upon Termination of the Agreement.

 

(i) In the event the Agreement is terminated prior to the expiration of the Term
by the Company without Cause, the Company shall pay to Executive the amounts set
forth in this Section: (a) an amount equal to Executive’s accrued but unpaid
Base Salary and earned but unpaid Bonus prior to and including the Termination
Date; (b) reimbursement for any reimbursable business expenses incurred in
accordance with the Agreement prior to and including the Termination Date; (c)
the greater of Executive’s then current Salary or $200,000, which shall be paid
in accordance with the Company’s regular payroll cycle for one (1) year after
the effective date of such termination; and (d) the continuation of Executive’s
medical and other benefits at the Company’s cost and expense for one (1) year
after the effective date of such termination. Further, any equity bonus shall
vest as set forth under Section 3 of the Agreement.

 

(ii) In the event the Agreement is terminated prior to the expiration of the
Term by the Executive with Good Reason, the Company shall pay to Executive the
amounts set forth in this Section: (a) an amount equal to Executive’s accrued
but unpaid Base Salary and earned but unpaid Bonus prior to and including the
Termination Date; (b) reimbursement for any reimbursable business expenses
incurred in accordance with the Agreement prior to and including the Termination
Date; (c) the greater of Executive’s then current Salary or $200,000, which
shall be paid in accordance with the Company’s regular payroll cycle for one (1)
year after the effective date of such termination; and (d) the continuation of
Executive’s medical and other benefits at the Company’s cost and expense for one
(1) year after the effective date of such termination. Further, any equity bonus
shall vest as set forth under Section 3 of the Agreement.

 



5 

 

 

(iii) In the event the Agreement is terminated prior to the expiration of the
Term by the Company for Cause, the Company shall pay to Executive the amounts
set forth in this Section: (a) accrued but unpaid Salary and earned but unpaid
Bonus prior to and including the Termination Date; and (b) reimbursement for any
reimbursable business expenses incurred in accordance with the Agreement prior
to and including the Termination Date.

 

(iv) In the event the Agreement is terminated prior to the expiration of the
Term by the Executive without Good Reason, the Company shall pay to Executive
the amounts set forth in this Section: (a) accrued but unpaid Salary and earned
but unpaid Bonus prior to and including the Termination Date; and (b)
reimbursement for any reimbursable business expenses incurred in accordance with
the Agreement prior to and including the Termination Date.

 

(v) In the event the Agreement is terminated prior to the expiration of the Term
by the Company due to the Executive’s death or Disability, the Company shall pay
to Executive or his heirs, representatives, successors (a) an amount equal to
Executive’s accrued but unpaid Base Salary and earned but unpaid Bonus prior to
and including the Termination Date; and (b) reimbursement for any reimbursable
business expenses incurred in accordance with the Agreement prior to and
including the Termination Date. Further, any equity bonus shall vest as set
forth under Section 3 of the Agreement.

 

(vi) Upon expiration of the Term if the Agreement shall not be renewed, the
Company shall pay to Executive the amounts set forth in this Section: (a) all of
Executive’s accrued but unpaid Base Salary and earned but unpaid Bonus; and (ii)
reimbursement for any reimbursable business expenses incurred in accordance with
the Agreement prior to and including the end of the Term. The Company’s
obligations under this Section shall survive the expiration or sooner
termination of the Agreement.

 

6.Use. By signing the Agreement, Executive grants the Company and its agents the
right and license, without further compensation to Executive, to use, publish,
display and distribute, as often as desired in connection with the businesses of
the Company, Executive’s name, biographical information, likeness and any
photographs or videos that are taken of Executive during Executive’s employment
by the Company or any photographs that Executive supplies to the Company.
Executive may inspect and approve such uses of Executive’s name, biography,
likeness and photographs and videos, which inspection and approval shall not be
unreasonably withheld, delayed, or conditioned.

 



6 

 

 

7.Confidential Information. Executive acknowledges and agrees that:

 

(A)       during the course of Executive’s employment with the Company,
Executive will learn about, will develop and help to develop, and will be
entrusted in strict confidence with confidential and proprietary information and
trade secrets that are owned by the Company and that are not available to the
general public or the Company’s competitors, including (1) its business
operations, finances, balance sheets, financial projections, tax information,
accounting systems, value of properties, internal governance, structures, plans
(including strategic plans and marketing plans), shareholders, directors,
officers, employees, contracts, client characteristics, idiosyncrasies,
identities, needs, and credit histories, referral sources, suppliers,
development, acquisition, and sale opportunities, employment, personnel, and
compensation records and programs, confidential planning and/or policy matters,
and/or other matters and materials belonging to or relating to the internal
affairs and/or business of the Company, (2) information that the Company is
required to keep confidential in accordance with confidentiality obligations to
third parties, (3) communications between the Company, its officers, directors,
shareholders, members, partners, or employees, on the one hand, and any attorney
retained by the Company for any purpose, or any person retained or employed by
such attorney for the purpose of assisting such attorney in his or his
representation of the Company, on the other hand, and (4) other matters and
materials belonging to or relating to the internal affairs and/or business of
the Company, including information recorded on any medium that gives it an
opportunity to obtain an advantage over its competitors who do not know or use
the same or by which the Company derives actual or potential value from such
matter or material not generally being known to other persons or entities who
might obtain economic value from its use or disclosure (all of the foregoing
being hereinafter collectively referred to as the “Confidential Information”);

 

(B)        the Company has developed or purchased or will develop or purchase
the Confidential Information at substantial expense in a market in which the
Company faces intense competitive pressure, and the Company has kept and will
keep secret the Confidential Information;

 

(C)        nothing in the Agreement shall be deemed or construed to limit or
take away any rights or remedies the Company may have, at any time, under
statute, common law or in equity or as to any of the Confidential Information
that constitutes a trade secret under applicable law.

 



7 

 

 

8.         Confidentiality Covenants. To the extent that Executive developed or
had access to Confidential Information before entering into the Agreement,
Executive represents and warrants that he has not used for his own benefit or
for the benefit of any other person or entity other than the Company, and
Executive has not disclosed, directly or indirectly, to any other person or
entity, any of the Confidential Information. Unless and until the Confidential
Information becomes publicly known through legitimate means or means not
involving any act or omission by Executive:

 

(A)       The Confidential Information is, and at all times shall remain, the
sole and exclusive property of the Company;

 

(B)        except as otherwise permitted by the Agreement, Executive shall use
commercially reasonable efforts to guard and protect the Confidential
Information from unauthorized disclosure to any other person or entity;

 

(C)        Executive shall not use for Executive’s own benefit, or for the
benefit of any other person or entity other than the Company, and shall not
disclose, directly or indirectly, to any other person or entity, any of the
Confidential Information; and

 

(D)        Except in the ordinary course of the Company’s businesses, Executive
shall not seek or accept any of the Confidential Information from any former,
present, or future employee of any of the Company.

 

9.         Return of Company Property. Upon the termination of Executive’s
employment with the Company for any reason:

 

(A)       Executive shall not remove from the property of the Company, and shall
immediately return to the Company, all documentary or tangible Confidential
Information in Executive’s possession, custody, or control and not make or keep
any copies, notes, abstracts, summaries, tapes or other record of any type, on
any medium, of any of the Confidential Information; and

 

(B)       Executive shall immediately return to the Company any and all other
property belonging to or relating to the Company which has been in Executive’s
possession, custody or control, including any and all office keys, file keys,
identification cards, security cards, credit cards, computer software and/or
hardware, equipment, CD’s, DVD’s, USB devices, Company-business contact lists,
client lists, vendor lists, mailing lists, personnel files, business records,
correspondence, memoranda, and financial documents, and any material and other
property which Executive prepared, or helped to prepare, or to which Executive
had access, and any and all copies or recordings of and extracts from any such
materials and other property.

 

10.       Non-Solicitation. Executive agrees that, without the prior express
written consent of the Board of Directors, Executive shall not, directly or
indirectly, prior to the expiration of one (1) year after Executive ceases to be
employed by the Company for any reason, on his own account, or as an employee,
consultant, adviser, partner, member, co-venturer, owner, manager, officer,
director, or stockholder, of any other person or other entity:

 



8 

 

 

(A)       with regard to the Business, call on, solicit, or, accept business, or
engagement from or provide services to (i) any of the clients of the Company,
(ii) prospects in the Company’s database, (iii) customers of the Company, (iv)
employees of the Company or (v) distribution channels of the Company who
Executive learned or developed Confidential Information regarding, or provided
services to on behalf of the Company, at any time during the twelve (12) month
period prior to the termination of Executive’s employment with the Company for
any reason, unless the Executive can demonstrate that Executive had a previous
business relationship in the Business with such party prior to and independent
of Executive’s employment with the Company; and

 

(B)       (i) solicit for employment or engagement any Current Employee (as
defined below) of the Company, (ii) hire, employ, or engage any Current Employee
of the Company, or (iii) induce or influence, or seek to induce or influence,
any Current Employee of the Company to terminate his or her, or its employment
or engagement with the Company for any reason. As used in the Agreement, a
“Current Employee” is a person who, at the time of the solicitation, employment,
engagement, inducement or influence, is employed by the Company, a person who
was employed by the Company any time during the twelve (12) months prior to the
time in question, or, at the time in question, is employed by a third party and
assigned to work more than twenty (20) hours per week for the Company.

 

11.  Intellectual Property Rights.

 

(A)       As used in the Agreement, the term “Inventions” means all procedures,
systems, formulas, recipes, algorithms, methods, processes, uses, apparatuses,
compositions of matter, designs or configurations, computer programs of any
kind, discovered, conceived, reduced to practice, developed, made, or produced,
or any improvements to them, and shall not be limited to the meaning of
“invention” under the United States patent laws. Executive agrees to disclose
promptly to the Company any and all Inventions, whether or not patentable and
whether or not reduced to practice, conceived, developed, or learned by
Executive during the Executive’s employment with the Company or during a period
of one hundred eighty (180) days after the effective date of termination of
Executive’s employment with the Company for any reason, either alone or jointly
with others, which relate to or result from the actual or anticipated business,
work, research, investigations, products, or services of the Company, or which
result, to any extent, from use of the premises or property of the Company (each
a “Company Invention”). Executive acknowledges and agrees that the Company is
the sole owner of any and all property rights in all such Company Inventions,
including the right to use, sell, assign, license, or otherwise transfer or
exploit the Company Inventions, and the right to make such changes in them and
the uses thereof as the Company may from time to time determine. Executive
agrees to disclose in writing and to assign, and Executive hereby assigns, to
the Company, without further consideration, Executive’s entire right, title, and
interest (throughout the United States and in all foreign countries) free and
clear of all liens and encumbrances, in and to all such Company Inventions,
which shall be the sole property of the Company, whether or not patentable. This
Section 12 does not apply to any Inventions: (1) for which no equipment,
supplies, facility, or Confidential Information of the Company were used; (2)
that were developed entirely on Executive’s own time; and (3) that do not relate
at the time of conception or reduction to practice to the current business of
the Company or its actual or demonstrably anticipated research or development,
or which do not result from any work performed by Executive for the Company.

 



9 

 

 

(B)        Executive acknowledges and agrees that all materials of the Company,
including slides, PowerPoint or Keynote presentations, books, pamphlets,
handouts, audience participation materials and other data and information
pertaining to the business and clients of the Company, either obtained or
developed by Executive on behalf of the Company or furnished by the Company to
Executive, or to which Executive may have access, shall remain the sole property
of the Company and shall not be used by Executive other than for the purpose of
performing under the Agreement, unless a majority of the Board of Directors (the
“Majority Board”) provides their prior written consent to the contrary.

 

(C)        Unless the Majority Board otherwise agrees in writing, Executive
acknowledges and agrees that all writings and other works which are
copyrightable or may be copyrighted (including computer programs) which are
related to the present or planned businesses of the Company and which are or
were prepared by Executive during the Executive’s employment with the Company
are, to the maximum extent permitted by law, deemed to be works for hire, with
the copyright automatically vesting in the Company. To the extent that such
writings and works are not works for hire, Executive hereby disclaims and waives
any and all common law, statutory, and “moral” rights in such writings and
works, and agrees to assign, and hereby does assign, to the Company all of
Executive’s right, title and interest, including copyright, in such writings and
works.

 

(D)       Nothing contained in the Agreement grants, or shall be deemed or
construed to grant, Executive any right, title, or interest in any trade names,
service marks, or trademarks owned by the Company (all such trade names, service
marks, and trademarks being hereinafter collectively referred to as the
“Marks”). Executive may use the Marks solely for the purpose of performing his
duties under the Agreement. Executive agrees that he shall not use or permit the
use of any of the Marks in any other manner whatsoever without the prior written
consent of the Majority Board.

 



10 

 

 

(E)        Executive further agrees to reasonably cooperate with the Company
hereafter in obtaining and enforcing patents, copyrights, trademarks, service
marks, and other protections of the Company’s rights in and to all Company
Inventions, writings and other works. Without limiting the generality of the
foregoing, Executive shall, at any time during and after his employment with the
Company, at the Company’s reasonable request, execute specific assignments in
favor of the Company, or its nominee, of Executive’s interest in any of the
Company Inventions, writings or other works covered by the Agreement, as well as
execute all papers, render all reasonable assistance, and perform all lawful
acts which the Company reasonably considers necessary or advisable for the
preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patents, trademarks, service marks, copyrights and other
protections, and any applications for any of the foregoing, of the United States
or any foreign country for any Company Inventions, writings or other works, and
for the transfer of any interest Executive may have therein. Executive shall
execute any and all papers and documents required to vest title in the Company
or its nominees in any Company Inventions, writings, other works, patents,
trademarks, service marks, copyrights, applications and interests to which the
Company is entitled under the Agreement.

 

12.       Remedies. Without limiting any of the other rights or remedies
available to the Company at law or in equity, Executive agrees that any actual
or threatened violation of any of the provisions of Sections 8, 9, 10, 11 or 12
may be immediately restrained or enjoined by any court of competent
jurisdiction, and that any temporary restraining order or emergency,
preliminary, or final injunctions may be issued in any court of competent
jurisdiction without notice and without bond. As used in the Agreement, the term
“any court of competent jurisdiction” shall include the state and federal courts
sitting, or with jurisdiction over actions arising, in Suffolk County, in the
State of New York the jurisdiction, venue, and convenient forum of which are
hereby expressly CONSENTED TO by Executive and the Company, all objections
thereto being expressly WAIVED by Executive and the Company. Notwithstanding
anything to the contrary contained in the Agreement, the provisions of Sections
2, 7 through 14 of the Agreement shall survive the termination of the term of
Executive’s employment with the Company for any reason.

 

13.       Independent Covenants. The restrictive covenants and provisions
contained in Sections 8, 9,10, 11 and 12 above shall be construed as agreements
which are independent of any other provision of the Agreement or any other
understanding or agreement between the parties, and the existence of any claim
or cause of action of Executive against the Company, of whatsoever nature, shall
not constitute a defense to the enforcement by the Company of the covenants
contained in the Agreement. Executive agrees to indemnify and hold the Company
harmless from and against any and all claims, demands, actions, losses,
liabilities, costs, damages and expenses (including reasonable attorneys’ fees
and court costs) which the Company suffers, sustains, or incurs solely as a
result of, in connection with or arising out of Executive’s material breach of
any of the restrictive covenants and provisions contained in Sections 8, 9, 10,
11 and 12 above, or the efforts of the Company to enforce the terms of the
Agreement, including the restrictive covenants contained in the Agreement.

 



11 

 

 

14.       Maximum Enforcement. It is the desire of the parties that the
provisions of Sections 8 through 12 of the Agreement be enforced to the fullest
extent permissible under the laws and public policies in each jurisdiction in
which enforcement might be sought. Accordingly, without in any way limiting the
general applicability of Sections 15(G) and 15(I) of the Agreement, if any
particular portion of Sections 9, 10, 11, 12, 13 or 14 of the Agreement shall
ever be adjudicated as invalid or unenforceable, or if the application thereof
to any party or circumstance shall be adjudicated to be prohibited by or invalid
under such laws or public policies, such Section or Sections shall be deemed
amended to delete therefrom such portion so adjudicated, such deletion to apply
only with respect to the operation of such Sections or Sections in the
particular jurisdiction so adjudicating on the parties and under the
circumstances as to which so adjudicated and only to the minimum extent so
required, and the parties shall be deemed to have substituted for such portion
deleted words which give the maximum scope permitted under applicable law to
such Section or Sections. In the event of litigation between Executive and the
Company, Executive undertakes to and shall, upon request of the Company,
stipulate in such litigation to any and all of the representations, warranties,
and acknowledgments that Executive has made in the Agreement. This Agreement
shall be governed by and construed under the laws of the State of New York
without regard to principals of conflicts of laws provisions. In the event of
any dispute between Company and Executive arising under or pursuant to the terms
of this Agreement, or any matters arising under the terms of this Agreement, the
same shall be settled only by arbitration through American Arbitration
Association located in Suffolk County, New York, in accordance with the Code of
Arbitration Procedure published by American Arbitration Association. The
determination of the arbitrators shall be final and binding upon Company and
Executive and may be enforced in any court of appropriate jurisdiction. The
venue shall be in Suffolk County, New York.

 

15.   Miscellaneous.

 

(A)       Each party agrees to cooperate with the other and to execute and
deliver all such additional documents and instruments, and to take all such
other action, as the other party may reasonably request from time to time to
effectuate the provisions and purposes of the Agreement.

 

(B)       Whenever the term “include,” “including,” or “included” is used in the
Agreement, it shall mean including without limiting the foregoing. The recitals
to the Agreement are, and shall be construed to be, an integral part of the
Agreement. Any and all exhibits attached to the Agreement are incorporated by
reference and constitute a part of the Agreement as if set forth in the
Agreement in their entirety.

 



12 

 

 

(C)       Except as otherwise provided in the Agreement, all notices, requests,
consents, and other communications required or permitted under the Agreement
shall be in writing and signed by the party giving notice, and shall be deemed
to have been given when hand-delivered by personal delivery, or by Federal
Express or similar courier service, or three (3) business days after being
deposited in the United States mail, registered or certified mail, with postage
prepaid, return receipt requested, addressed as follows:

 

If to the Company:

68 South Service Road, Suite 100

Melville, New York 11747

 

If to the Executive:

15 Laurel Lane

Commack, NY 11725

 

or to such other address as either party may designate for himself or itself by
notice given to the other party from time to time in accordance with the
provisions of the Agreement.

 

(D)       The Agreement is personal to the Executive, and the Executive may not
assign it or his rights under it. The Company may assign the Agreement,
including Executive’s confidentiality and other obligations under Sections 8, 9,
10, 11 and 12 of the Agreement, along with the Company’s rights and remedies
contained in Sections 11 through 14 of the Agreement, to any entity controlling,
controlled by, or under common control with the Company, or to any entity
succeeding to the portion of the business that includes employee’s primary job
functions, substantially all of the business of the Company, or substantially
all of the assets of the Company. Subject to the foregoing, the Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs, personal and legal representatives, successors and assigns.

 

(E)       No delay on the part of any party in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
any party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy. The waiver of any breach
or condition of the Agreement by either party shall not constitute a precedent
in the future enforcement of any of the terms and conditions of the Agreement.

 



13 

 

 

(F)       The headings of Sections and Subsections contained in the Agreement
are merely for convenience of reference and shall not affect the interpretation
of any of the provisions of the Agreement. The Agreement is deemed to have been
drafted jointly by the parties, and any uncertainty or ambiguity shall not be
construed for or against either party as an attribution of drafting to either
party. Whenever the context so requires, the singular shall include the plural
and vice versa. All words and phrases shall be construed as masculine, feminine
or neuter gender, according to the context.

 

(G)       Whenever possible, each provision of the Agreement shall be construed
and interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of the Agreement or the application thereof to any
party or circumstance shall be prohibited by or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition without
invalidating the remainder of such provision or any other provision of the
Agreement or the application of such provision to other parties or
circumstances.

 

(H)       All discussions, correspondence, understandings, and agreements
heretofore had or made between the parties relating to its subject matter are
superseded by and merged into the Agreement, which alone fully and completely
expresses the agreement between the parties relating to its subject matter, and
the same is entered into with no party relying upon any statement or
representation made by or on behalf of any party not embodied in the Agreement,
provided, however, that, any previous requirements that Executive not disclose
or use information of or concerning the Company that is confidential shall
remain in full force and effect. Any modification of the Agreement may be made
only by a written agreement signed by both of the parties to the Agreement.

 

(I)       The parties acknowledge and agree that the Company is headquartered in
Suffolk County, New York. The parties further acknowledge and agree that, to
promote uniformity in the interpretation of this and similar agreements, the
validity, construction, and enforceability of the Agreement shall be governed in
all respects by the internal laws of New York applicable to agreements made and
to be performed entirely within New York, without regard to the conflicts of
laws principles of New York or any other state.

 



14 

 

 

(J)       Executive agrees that during and following his employment with the
Company he shall promptly advise the Chairman if he is served with a subpoena or
other legal process asking for a deposition, testimony, or other statement, or
other potential evidence, including documents or things, to be used in
connection with any proceeding to which any of the Companies is a party.

 

(K)       The Executive’s employment is contingent upon and subject to a credit
and a criminal background check, educational and employment reference checks,
and a leadership profile evaluation, the results of all of which must be
satisfactory to the Company before the Executive may become employed with the
Company.

 

(L)       All payments to Executive under the Agreement shall be subject to such
deductions for applicable withholding taxes, social security, employee benefits,
and the like as required or permitted by applicable law. Executive recognizes
and agrees that he may be paid under the Agreement and also employed by a
payroll entity affiliated with the Company.

 

(M)       The Agreement may be executed in any one or more counterparts, each of
which shall constitute an original, no other counterpart needing to be produced,
and all of which, when taken together, shall constitute but one and the same
instrument. For purposes of finalizing the Agreement, the signature of any party
on the Agreement, or any amendment hereto, transmitted electronically may be
relied upon as if such document were an original document.

 

(N)       The parties represent and warrant to each other that they have read
the Agreement in its entirety, that they understand the terms of the Agreement
and understand that the terms of the Agreement are enforceable, that they have
had ample opportunity to negotiate with each other with regard to all of its
terms, that they have entered into the Agreement freely and voluntarily, that
they intend to and shall be legally bound by the Agreement, and that they have
full power, right, authority, and competence to enter into and execute the
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 



15 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first above written.

 



  NEXXIS INC.         By: /s/Charles M. Piluso   Name: Charles M. Piluso  
Title: Chief Executive Officer         /s/John Camello   John Camello



 

AGREED AND ACKNOWLEDGED

 

Data Storage Corporation

 

By: /s/Charles M. Piluso   Name: Charles M. Piluso   Title: Chief Executive
Officer  





 

16 

 

 

Exhibit A

 

EXECUTIVE’S DUTIES

 

Duties of Executive pursuant to the Agreement include, but are not limited to
the following:

 

1.Executive will be directly responsible for the day-to-day operations and
management of the Company;

 

2.Executive will negotiate and work with vendors to result in the intended
services and ensure the highest levels of quality service;

 

3.Executive will establish an agreement with VoIP providers and with other
network carriers to provide internet and MPLS network services on a wholesale
arrangement;

 

4.Executive will establish a vendor contract with a third-party billing and tax
company;

 

5.Executive will work with equipment manufacturers and distributors of any
equipment required by the Company;

 

6.Executive will establish competitive pricing;

 

7.Executive will create a distribution channel;

 

8.Annual Business Plan and Budget.

 

(i)Executive, on an annual basis, will draft and prepare the Company’s annual
business plan and budget to be approved on an annual basis by the respective
Boards of Directors of Data Storage Corporation and the Company.

 

(ii)Upon requisite approval of the annual business plan by the respective Boards
of Directors of Data Storage Corporation and the Company, an annual budget for
the Company will be established by Executive and approved by the respective
Boards of Directors of Data Storage Corporation and the Company on an annual
basis.

 

(iii)The Company’s implementation of its annual business plan shall be measured
and assessed by the respective Boards of Directors of Data Storage Corporation
and the Company on a monthly basis in a financial and operating review of the
Company.

 

(iv)The Company’s initial annual business plan shall be delivered by Executive
to the respective Boards of Directors of Data Storage Corporation and the
Company within 90 days of the Start Date of this Agreement.

 

(v)Within 90 days of the Start Date of this Agreement, Data Storage Corporation
shall provide to the Company up to an additional $150,000 in capital, over and
above Executive’s salary and health benefits, to be utilized by the Company in
connection with its business plan during the initial 12 months following the
Start Date.

 



17 

 

 

9.Executive will submit timely, agreed-to reports and monthly financial and
operating reviews; and,

 

10.Executive will manage cash flows of the Company’s business.


 



18 

 

 

Exhibit B

 

EXECUTIVE COMPENSATION

 

Subject to the terms and conditions of the Agreement, as compensation for
Executive’s services performed pursuant to the Agreement, the Company agrees to
pay, or cause to be paid, to Executive, and Executive agrees to accept, the
compensation as set forth below during the term of Executive’s employment with
the Company.

 

(A) Initial Compensation. Commencing on the Start Date, the Executive shall
receive monthly distributions comprised of 100% of the adjusted gross profit of
the Company (the “Initial Monthly Distributions”), which such Initial Monthly
Distributions shall represent the gross profit of the Company minus (1) the
total cost of the services (COGS), (2) sales commissions, (3) third party
billing and (4) third party tax services. The Executive shall receive the
Initial Monthly Distributions until the occurrence of the Threshold Event (as
defined below).

 

(B) Initial Salary. Commencing on the Start Date and throughout the Term,
Executive shall receive a salary from Data Storage Corporation in the
approximate amount of $46,000 (the “Initial Salary”). In addition to the Initial
Salary, Executive will receive access to Data Storage Corporation’s health
insurance benefits programs (the “DSC Plan”), under the same terms and
conditions of the DSC Plan as offered to all of Data Storage Corporation’s
employees executives.

 

(C) Salary and Compensation Change Upon Threshold Event Achievement. Upon the
Executive achieving monthly distributions in the amount of $16,667 per month for
three (3) consecutive months (the “Threshold Event”), immediately thereafter (a)
the Initial Monthly Distributions will cease being issued to the Executive, (b)
the Initial Salary will cease being paid to Executive and (c) Executive will be
placed on an annual base salary in the amount of $150,000 (the “Base Salary”).
The Base Salary shall commence upon the occurrence of the Threshold Event and
shall be payable in periodic equal installments in accordance with the normal
payroll practices of the Company, but in no event less often than bi-monthly.
The Executive’s Base Salary will be subject to modification during the
Executive’s employment in accordance with the Company’s practices, policies, and
procedures but will not be reduced without Executive’s agreement.

 

(D) Equity Awards. Commencing on the Start Date and throughout the Term,
Executive shall also be entitled to an issuance of Stock Options (the “Options”)
in accordance with the stock incentive plan of Data Storage Corporation. The
amount of such Options is being considered by the Board of Directors.

 



19 

 

 

(E) Management Bonuses. During the Term, the Executive shall be entitled to
receive (i) a management bonus comprised of twenty five percent (25%) of the
Company’s net profits which are available in free cash flow and trued-up each
quarter to be paid on a quarterly basis and (ii) additional compensation as may
be granted to the Executive by the Board of Directors, in its sole discretion.

 

(F)       Executive Bonus. During the Term, the Executive shall be eligible to
receive an executive bonus pursuant to which Executive may earn an additional
$50,000 per annum (the “Executive Bonus”), which such Executive Bonus may be
issued to the Executive in the form of Data Storage Corporation common stock
options, cash or a combination thereof, upon the Company achieving certain
milestones and/or benchmarks in accordance with the Company’s business plan.

 

(G)       Stock Incentive Program.

 

(a)       At the sole discretion of the Board of Directors of Data Storage
Corporation, the Executive will be entitled earn Data Storage Corporation stock
options (the “Options”) to acquire shares of common stock of Data Storage
Corporation in accordance with a “Revenue Benchmark Program” (as defined below)
and related vesting schedule as more fully described below pursuant to which the
Options will be issued to Executive on a semi-annual basis for the first two (2)
years of Executive’s employment upon the Company achieving certain milestones
determined by the parties (the “Benchmarks”) in connection with the Revenue
Benchmark Program. Benchmark bonus achievement can be adjusted: No incentive
below 50% of Benchmarks and additional incentives for exceeding Benchmarks up to
150%. The Benchmarks to be achieved by the Company in connection with the
issuances and vesting of the Options to Executive are more fully described
below.

 

(b)       Revenue Benchmark Program. The Benchmarks to be achieved by the
Company in connection with the issuances and vesting of the Options to Executive
will be as follows:

 



Timeframe Revenue Stock Options 2H’17 $5,900   1H’18 $100,281   2H’18 $404,909  
1H’19 $541,905  

 



20 

 

 

(c)       The vesting of any unvested shares of common stock, preferred stock or
shares underlying stock options held by Executive are subject to the terms and
conditions of the Data Storage Corporation Stock Incentive Plan and this
Agreement.

 

(d)       The Board of Directors of Data Storage Corporation will determine the
Options amounts within 90 days of the Start Date of this agreement.

 

(H)       Other Benefits. The Executive shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance and other
benefit plans, if any, which Data Storage Corporation may from time to time make
available to similar-level employees. Data Storage Corporation will pay for
Executive’s reasonable benefits during the initial 90 day waiting period.

 

(I) Vacation. Executive shall be entitled to four (4) weeks of paid vacation
during each one-year period of his employment by the Company, which vacation
time shall be taken at such time or times in each such one-year period so as not
to materially and adversely interfere with the performance of his
responsibilities under this Agreement. Data Storage Corporation does not commit
to carry-over vacation days. Executive is entitled to reference the Data Storage
Employee Handbook for additional information on benefits.

 



21